DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-14 in the reply filed on 12/14/2021 is acknowledged.
3. 	Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 15-20; and added claims 21-26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2018/0145143) (hereafter Chen).
Regarding claim 21, Chen discloses a method comprising: 
forming isolation regions 116 (Fig. 18A, paragraph 0020) extending into a semiconductor substrate 102 (Fig. 18A, paragraph 0033); 
forming a protruding fin 108 (Fig. 18A, paragraph 0036) between portions of the isolation regions 116 (Fig. 18A), wherein the protruding fin 108 (Fig. 18A) protrudes higher than the isolation regions 116 (Fig. 18A); 
forming a first gate stack (170, 172, and 174 of 204 in Figs. 18A and 18C) comprising: 
a first gate dielectric (170 and 172 of 204 in Fig. 18A, paragraph 0038) on first sidewalls and a first top surface of a first portion (108 of 204 in Fig. 18A) of the protruding fin 108 (Fig. 
a first gate electrode (174 of 204 in Fig. 18A, paragraph 039) on the first gate dielectric (170 and 172 of 204 in Fig. 18A); and 
forming a second gate stack (150, 172, and 174 of 202 in Figs. 18A and 18C) comprising: 
a second gate dielectric (150 and 172 of 202 in Fig. 18A, paragraph 0038) on second sidewalls and a second top surface of a second portion (108 of 202 in Fig. 18A) of the protruding fin 108 (Fig. 18A), wherein the protruding fin 108 (Fig. 18A) ends directly underlying the second gate stack (150, 172, and 174 of 202 in Fig. 18A), and the second gate dielectric (150 and 172 of 202 in Fig. 18A) has a second thickness (thickness of 150 and 172 of 202 in Fig. 18A) greater (see Fig. 18A and paragraph 0037, wherein the thickness of 150 is greater than the thickness of 170) than the first thickness (thickness of 170 and 172 of 204 in Fig. 18A); TSMP20192427USooPage 8 of ioand 
a second gate electrode (174 of 202 in Fig. 18A, paragraph 039) on the second gate dielectric (150 and 172 of 202 in Fig. 18A).  
Regarding claim 22, Chen further discloses the method of claim 21, wherein the forming the first gate dielectric (170 and 172 of 204 in Fig. 18A, paragraph 0038) comprises forming a dummy gate dielectric (122 of 204 in Fig. 7A, paragraph 0022), and replacing the dummy gate dielectric (122 of 204 in Fig. 7A) with the first gate dielectric (170 and 172 of 204 in Fig. 18A).  
Regarding claim 23, Chen further discloses the method of claim 21, wherein the first gate dielectric (170 and 172 of 204 in Fig. 18A, paragraph 0038) comprises a first oxide layer (170 of 204 in Fig. 18A, paragraph 0038) and a first high-k dielectric layer (172 of 204 in Fig. 18A, paragraph 0038) over the first oxide layer, (170 of 204 in Fig. 18A) and the second gate dielectric (150 and 172 of 202 in Fig. 18A, paragraph 0038) comprises a second oxide layer 
Regarding claim 24, Chen further discloses the method of claim 23, wherein the first high-k dielectric layer (172 of 204 in Fig. 18A, paragraph 0038) and the second high-k dielectric layer (172 of 202 in Fig. 18A, paragraph 0038) are formed using a same deposition process.  
Regarding claim 25, Chen further discloses the method of claim 21 further comprising: forming a first gate spacer (128 of 204 in Fig. 18C, paragraph 0023) on a sidewall of the first gate stack (170, 172, and 174 of 204 in Figs. 18A and 18C); and forming a second gate spacer (128 of 202 in Fig. 18C, paragraph 0023) on a sidewall of the second gate stack (150, 172, and 174 of 202 in Figs. 18A and 18C), wherein the first gate spacer (128 of 204 in Fig. 18C) is thinner (see Fig. 18C, wherein the shortest horizontal thickness of the first gate spacer (128 of 204 in Fig. 18C) is thinner than the longest horizontal thickness of the second gate spacer (128 of 202 in Fig. 18C)) than the second gate spacer (128 of 202 in Fig. 18C).  
Regarding claim 26, Chen further discloses the method of claim 21, wherein the second gate dielectric (150 and 172 of 202 in Fig. 18A, paragraph 0038) further extends on an additional sidewall (sidewall of the portion of 108 of 202 in stacking direction in Fig. 18A) of the second portion (portion of 108 of 202 in stacking direction in Fig. 18A) of the protruding fin 108 (Fig. 18A), and the additional sidewall (sidewall of the portion of 108 of 202 in stacking direction in Fig. 18A) extends in a direction (stacking direction in Fig. 18A) perpendicular to a lengthwise direction (vertical direction in Fig. 18A) of the protruding fin 108 (Fig. 18A).

Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for 
In addition, a closest prior art, Chen et al. (US 2018/0145143), discloses simultaneously removing (see Fig. 11C and paragraph 0028) a first gate electrode (124 of 204 in Fig. 8C) of the first dummy gate stack (120 of 204 in Fig. 8C) and a second gate electrode (124 of 202 in Fig. 8C) of the second dummy gate stack (120 of 202 in Fig. 8C) to form a first trench (140 of 204 in Fig. 11C, paragraph 0028) and a second trench (140 of 202 in Fig. 11C, paragraph 0028), respectively but fails to disclose forming an etching mask, wherein the etching mask fills the first 

A closest prior art, Chen et al. (US 2018/0145143), discloses a method comprising: depositing stacked layers 120 (Fig. 7A, paragraph 0022) on a first protruding fin 108 (Fig. 7A, paragraph 0022); patterning the stacked layers 120 (Fig. 7A) to form: a first gate stack (120 of 204 in Fig. 7C) comprising: a first gate dielectric (element number is not shown in Fig. 8A but see 122 of 204 in Fig. 7A, paragraph 0022) on an intermediate portion of the first protruding fin 108 (Fig. 8A); and a first gate electrode (element number is not shown in Fig. 8A but see 124 of 204 in Fig. 7A, paragraph 0022) on the first gate dielectric; and a second gate stack (120 of 202 in Fig. 7C) comprising: a second gate dielectric (element number is not shown in Fig. 8A but see 122 of 202 in Fig. 7A, paragraph 0022) on an end portion of the first protruding fin 108 (Fig. 8A); and a second gate electrode (element number is not shown in Fig. 8A but see 124 of 202 in Fig. 7A, paragraph 0022) on the second gate dielectric; removing (see Fig. 8B and paragraph 0024) the first gate electrode (element number is not shown in Fig. 8A but see 124 of 204 in Fig. 7A) and the second gate electrode (element number is not shown in Fig. 8A but see 124 of 202 in Fig. 7A); forming a replacement gate dielectric (170 and 172 of 204 in Fig. 18A, paragraph 
In addition, a closest prior art, Chen et al. (US 2018/0145143), discloses a method comprising: simultaneously forming a first dummy gate stack (120 of 204 in Fig. 7A, paragraph 0022) and a second dummy gate stack (120 of 202 in Fig. 7A, paragraph 0022) on a first portion (108 of 204 in Fig. 7A, paragraph 0022) and a second portion (108 of 202 in Fig. 7A, paragraph 0022) of a protruding fin 108 (Fig. 7A, paragraph 0022); simultaneously removing (see Fig. 11C and paragraph 0028) a first gate electrode (124 of 204 in Fig. 8C) of the first dummy gate stack (120 of 204 in Fig. 8C) and a second gate electrode (124 of 202 in Fig. 8C) of the second dummy gate stack (120 of 202 in Fig. 8C) to form a first trench (140 of 204 in Fig. 11C, paragraph 0028) and a second trench (140 of 202 in Fig. 11C, paragraph 0028), respectively; removing (see Fig. 11C and paragraph 0028) a first dummy gate dielectric (element number is not shown in Fig. 8A but see 122 of 204 in Fig. 7A, paragraph 0022) of the first dummy gate stack; and TSMP20192427USooPage 7 of 10forming a first replacement gate stack (174 of 204 in Fig. 18A, paragraph 0039) and a second replacement gate stack (174 of 202 in Fig. 18A, paragraph 0039) in the first trench (140 of 204 in Fig. 11C) and the second trench (140 of 202 in Fig. 11C), respectively but fail to teach forming an etching mask, wherein the etching mask fills the first trench and the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813